Citation Nr: 1030094	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-41 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's calcified pleural plaques, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The Veteran had on active service from September 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Cleveland, 
Ohio, Regional Office which, in pertinent part, denied an 
increased disability evaluation for the Veteran's calcified 
pleural plaques.  In June 2010, the Veteran submitted a Motion to 
Advance on the Docket.  In June 2010, the Board granted the 
Veteran's motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's service-connected pulmonary disability alone has 
been objectively shown to be manifested by no more than bilateral 
calcified pleural plaques; a post-bronchodilator Forced Vital 
Capacity of 61 percent of predicted; post-bronchodilator 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method of 78 percent of predicted; normal total lung 
capacity; and no evidence of pulmonary restriction.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the Veteran's 
calcified pleural plaques have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.7, 420, 4.96, 4.97, Diagnostic Code 6833 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for Department of Veterans Affairs (VA) benefits.  In reviewing 
the issue of the Veteran's entitlement to an increased evaluation 
for his calcified pleural plaques, the Board observes that the VA 
issued VCAA notices to the Veteran in August 2008 and March 2009 
which informed him of the evidence generally needed to support a 
claim of entitlement to an increased evaluation; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The August 2008 VCAA notice was issued 
prior to the December 2008 rating decision from which the instant 
appeal arises.

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded a VA pulmonary 
examination for compensation purposes.  The examination report is 
of record.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met as set forth 
above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. 
___ (2009).  Consequently, the Board now turns to the merits of 
the Veteran's claims.


II.  Historical Review

The report of a November 2002 VA pulmonary evaluation states that 
the Veteran 


was diagnosed with asbestos pleural plaques.  The examiner 
commented that "he has significant asbestos exposure, and 
although other things can cause calcified pleural plaques, these 
plaques are due to asbestos."  In January 2003, the VA 
established service connection for calcified pleural plaques; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of May 2, 2001.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  The rating schedule does not 
specifically address calcified pleural plaques.  In such 
situations, it is permissible to evaluate the Veteran's 
service-connected disorder under provisions of the schedule which 
pertain to a closely-related disease or injury which is analogous 
in terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2009).  The Board finds that 
the Veteran's service-connected calcified pleural plaques are 
most closely analogous to asbestosis as both disorders are 
manifested by similar pulmonary symptomatologies.  

Asbestosis is to be evaluated under the General Rating Formula 
for Interstitial Lung Disease.  The General Rating Formula for 
Interstitial Lung Disease provides that a 10 percent evaluation 
is warranted for Forced Vital Capacity (FVC) of 75 to 80 percent 
predicted or Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent evaluation requires FVC of 65 to 74 
percent predicted or DLCO (SB) of 56 to 65 percent predicted.  A 
60 percent evaluation requires FVC of 50 to 64 percent predicted; 
DLCO (SB) of 40 to 55 percent predicted; or maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 100 percent evaluation requires 
FVC of less than 50 percent predicted; DLCO (SB) of less than 40 
percent predicted; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory limitation; 
cor pulmonale or pulmonary hypertension; or; required outpatient 
oxygen therapy.  

Post-bronchodilator studies are required when pulmonary function 
tests (PFT) are done for disability evaluation purposes except 
when the results of pre-bronchodilator pulmonary function tests 
are normal or when the examiner determines that post-
bronchodilator studies should not be done.  When evaluating based 
on PFT's, use post-bronchodilator results in applying the 
evaluation criteria in the rating schedule unless the 
post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, use the 
pre-bronchodilator values for rating purposes.  38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6833 (2009).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

A December 2007 VA treatment record states that the Veteran 
complained of chronic fatigue.  On examination, the Veteran was 
observed to have clear lungs to auscultation and percussion.  
Contemporaneous chest X-ray studies disclosed findings consistent 
with chronic obstructive pulmonary disease (COPD) and increased 
interstitial density in the right perihilar regions.  An 
assessment of COPD was advanced.  
A January 2008 VA abdominal computerized tomography (CT) scan 
revealed bilateral calcified pleural plaques and bilateral 
calcified granulomata, scarring, and mild interstitial thickening 
in the lung bases.  

A May 2008 VA pulmonary evaluation conveys that the Veteran 
complained of dyspnea on exertion, orthopnea, a productive cough, 
and nocturnal wheezing.  He reported that he used oxygen at night 
to sleep.  On chest examination, the Veteran was found to exhibit 
no rales, wheezes, or rhonchi on auscultation.  Contemporaneous 
PFT showed a FVC of 68 percent of predicted; total lung capacity 
(TLC) of 106 percent of predicted; moderate obstruction; and no 
restriction.  

At an August 2008 VA examination for compensation purposes, the 
Veteran complained of shortness of breath on exertion and at 
night.  On examination, the Veteran exhibited clear lungs without 
diminished bases, rales, rhonchi, inspirational excursion, 
pleural rub, or shortness of breath.  Contemporaneous PFT 
revealed FVC of 61 percent of predicted after bronchodilator use; 
DLCO of 78 percent of predicted after bronchodilator use; normal 
TLC; lung obstruction; and no evidence of restriction.  The 
Veteran was diagnosed with COPD, asbestos exposure, and "nightly 
oxygen and inhaler therapy, stable."  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran's 
calcified pleural plaques alone have been objectively shown to be 
manifested by bilateral calcified pleural plaques, 
post-bronchodilator use FVC of 61 percent of predicted; 
post-bronchodilator DLCO of 78 percent of predicted; normal TLC; 
and no evidence of pulmonary restriction.  Such findings merit an 
evaluation in excess of 30 percent under Diagnostic Code 6833.  
The Veteran's calcified pleural plaques alone have not been shown 
to productive of FVC of less than 50 percent predicted; DLCO (SB) 
of less than 40 percent predicted; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or either cor pulmonale or pulmonary hypertension.  
The Board observes that the Veteran was shown to use nightly 
oxygen and inhaler therapy to sleep.  However, there is no 
objective indication in the clinical record that the Veteran's 
calcified pleural plaques necessitate such therapy.  Indeed, the 
Veteran also suffers from significant nonservice-connected COPD.  
The Veteran's service-connected pulmonary disability most closely 
approximates the criteria for a 60 percent evaluation under 
diagnostic code 6833.  Therefore, the Board concludes that an 
evaluation of 60 percent and no higher is warranted for the 
Veteran's calcified pleural plaques at any time during the 
relevant period.  38 C.F.R. §§ 4.7, 4.20, 4.97, Diagnostic Code 
6833 (2009).  

As the Veteran's service-connected pulmonary disability falls 
squarely within the criteria of Diagnostic Code 6833, the Board 
finds that referral for an evaluation on an extra-schedular basis 
is not warranted.  38 C.F.R. § 3.321(b)(1) (2009).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

A 60 percent evaluation for the Veteran's calcified pleural 
plaques is granted subject to the law and regulations governing 
the award of monetary benefits.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


